Title: Thomas Jefferson to Craven Peyton, 30 December 1816
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Monticello Dec. 30. 16.
          
          I lent you some time ago the deed & receipt of John Henderson as to the property of the younger children of Bennet Henderson, which I must ask the favor of you now to send me as it is essential to fix the time when I begin to be accountable for rents, which matter is now immediately to be settled with Capt Meriwether and mr Wood. have you been able to collect any testimony of the age of Bennet the younger. I salute you with esteem and respect.
          
            Th: Jefferson
          
        